Opinion by
Walker, R. S., P. J.
§ 1183. Assignment of errors. The appellate court will review only the errors which' are assigned for revise-ion, and assignments of error which are not'presented in the brief of counsel'for appellant; or plaintiff in error, will not be considered;
' § 1184. Arrest of judgment; rules■ relating to. The sufficiency of the petition, after verdict, must be tested by rules which exclude considerations of certainty :and precision as to the form and mode of alleging the. facts which are relied on to constitute the .cause- of action; The substance, - the substantial merits of the cause ,of action, and nob the exactness with which they.are .set, forth in the petition, only will be considered; and if the petition is sufficient on general demurrer, the judgment will not be arrested. [Denison v. League, 16 Tex. 399.] And even defects which may be reached by general-demurrer aré sometimes cured by verdict, in which cases a,motion; to arrest the judgment will not prevail. , The verdict or decree cures all defects, imperfections or omissions in.the petition or statement of the cause of action, whether of substance or of form, if the issue joined be.such-.as*requires- proof of the facts; imperfectly stated or omitted; *676though it will not cure or aid. a statement of a defective title or cause of action. [De Witt v. Miller, 9 Tex. 239; Williams v. Warnell, 28 Tex. 610.]
October 29, 1881.
Affirmed.